Citation Nr: 1713867	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-23 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from November 25, 1986, to October 4, 1989.  He had 2 years and 29 days of active service prior to November 25, 1986, and he also had a period of active duty for training from September 1990 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reopened and then denied service connection for a low back disability.  

In October 2013, the Veteran testified at a hearing in Washington, D.C., before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

In September 2014, the Board reopened and remanded the issue of entitlement of service connection for a low back disability.

In June 2016, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in October 2013was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The Veteran subsequently elected another Board hearing.

In August 2016, the Board again remanded this issue for additional development in order to facilitate a new hearing for the Veteran. 

Per the August 2016 Board remand instructions, the Veteran underwent a hearing in October 2016 which was held by the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record favors a finding that the Veteran's low back disability is related to his service-connected right ankle disability.


CONCLUSION OF LAW

A low back disability is related to the Veteran's service-connected right ankle disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Factual Background and Analysis

The Veteran claims that he has a current low back disability that is related to his active service, to include as secondary to his service-connected a bilateral foot disability.  

The Veteran's service treatment records include an August 1988 service treatment record noting a complaint of low back pain.  The diagnosis was low back pain and the Veteran was placed on bedrest for 48 hours.  

The August 1989 separation examination and August 1989 Report of Medical History were both negative for complaints, treatments or diagnoses related to a low back disability.

A September 1993 Report of Medical History indicates that the Veteran reported recurrent back pain. 

A December 2003 private treatment record noted complaints of a 6-12 month history of increasing low back pain.  The treatment note reported that there were no specific injuries to his back, hips and left knee but that he did have a parachuting accident about 12 years ago where he injured both legs.  The Veteran reported that he felt that the difference in the length of his limbs accounted for his back, hip and knee problems.  X-rays of the lumbar spine revealed mild disc degeneration.  The diagnosis was early disc degeneration of the lumbar spine.

A June 2009 private treatment record noted that the Veteran had degenerative disc disease of the lumbar spine as well as short leg syndrome secondary to a right ankle injury which required surgical repair.  The private physician noted that the Veteran compensated for this by wearing a heel lift to the left side and that this "could also contribute to his underlying back pain as well".  

The Veteran underwent a VA examination in August 2009.  The examiner noted that the Veteran reporting having arthritis if the lumbar spine which had existed for 4 years.  The Veteran related his low back pain to his inability to use his legs to move around due to knee pain.  The Veteran reported experiencing back pain which began in 2005.  The examiner indicated that he could not determine whether the Veteran's low back disability was related to service without resorting to speculation because the examiner was not provided with service treatment records.

In an April 2010 records review, a VA examiner opined that the Veteran's low back disability was not caused by or a result of his service as there was insufficient evidence to offer that the low back was injured in any significant capacity to be service connected based on a complete lack of clinical examinations or exit examinations that would allow an examiner to feel that there would be a long term condition established.  The examiner also noted that too much time had elapsed that could have accounted for an injury to the low back that could further explain the current condition.  The x-rays did not allow for a diagnosis of premature arthritis or any other injury either suggesting that there was no diagnostic recognition of a current condition either.

A May 2011 private opinion states that a service injury resulted in bilateral motor neuropathy with pins in the right leg, and that the Veteran's pain has migrated to the lower lumbar region complicated by rheumatoid arthritis.  The physician opined that "a correlation exists between prior and current insult."

Per the September 2014 Board remand instructions, the Veteran underwent a VA examination in December 2014.  The examiner noted that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness as his in-service back symptoms resolved.  The examiner also opined that it was less likely than not that the Veteran's low back disability was due to or the result of a service-connected condition.   The examiner noted that the Veteran was service-connected for a left knee, bilateral foot scar and bilateral foot disability.  The examiner indicated that in October 1994, the Veteran fractured his right ankle as the result of a fall which required surgery.  The examiner specified that the Veteran's right ankle fracture was not related to service.  Notably, the surgery for the Veteran's fractured right ankle resulted in his right leg being shorter than his left leg.  The examiner indicated that a leg length discrepancy can cause a shift of lumbar spine alignment and over time, can lead to bulging discs and spinal stenosis.  The examiner opined that the Veteran's current bulging disc of his lumbar spine and spinal stenosis were the result of the leg length discrepancy due to his right ankle fracture and the surgery for his right ankle fracture which occurred in October 1994 and was unrelated to service.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a low back disability as secondary to his service-connected right ankle disability is warranted.

As noted above, private opinions in June 2009 and May 2011 opined that the Veteran's leg length discrepancy from his right ankle fracture surgery resulted in his current low back disability.

The Board notes that while it initially appears that the December 2014 VA examiner provided a negative nexus opinion regarding service connection on a secondary basis, the opinion actually concludes that the Veteran's low back disability was the result of his service-connected right ankle disability.

The Board notes that the December 2014 VA examiner indicated that the Veteran was service connected for a left knee, bilateral foot scar and bilateral foot disability.  However, despite the December 2014 VA examiner noting that the Veteran's right ankle disability was not incurred in service, the Veteran is also service connected for a right ankle disability.  Notably, a November 2003 rating decision granted service connection for limitation of motion of the right ankle at a 20 percent evaluation, effective July 7, 2003.  In granting service connection, the rating decision noted the findings of a November 2003 VA examination which found that the Veteran fractured his right ankle in October 1994 as a result of his service-connected bilateral foot disability.

As a result, the November 2003 rating decision granted service connection for limitation of the right ankle as secondary to his service-connected foot disability.

Accordingly, while the December 2014 VA examiner noted that the Veteran's October 1994 right ankle fracture was unrelated to service, the Veteran's right ankle disability which was incurred as a result of the 1994 injury, is actually service-connected as it was secondary to the Veteran's service-connected bilateral foot disability.

As a result, while the December 2014 VA examiner indicated that it was less likely than not that the Veteran's low back disability was due to or the result of a service-connected condition as it instead was the result of a leg length discrepancy caused by a 1994 right ankle fracture, the examiner has in essence provided a positive nexus opinion as the Veteran's right ankle fracture is a service connected disability.  

Accordingly, multiple medical opinions of record attribute the Veteran's current low back disability to his service-connected right ankle disability.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  In this regard, the Board notes that the June 2009 and May 2011 private opinions and the December 2014 VA opinion regarding the nexus of a low back disability to the Veteran's service-connected right ankle are not contradicted by any other medical evidence or opinion.  Again, while the December 2014 opined that it was less likely than not that the Veteran's low back disability was due to or the result of a service-connected condition, the examiner in fact provided a positive nexus opinion as he indicated that the low back disability was the result of a leg length discrepancy caused by the Veteran's service-connected right ankle disability.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a low back disability as secondary his service-connected right ankle disability is granted.  See 38 U.S.C.A. § 5107(b).






ORDER

Entitlement to service connection for low back disability as secondary to a service-connected right ankle disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


